Citation Nr: 0926259	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-11 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic headaches.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to March 1981.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and June 2006 rating decisions 
of the St. Paul, Minnesota Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The December 2005 rating decision continued a 30 percent 
evaluation for the posttraumatic headaches.  The June 2006 
rating decision denied entitlement to TDIU.  

The issues were previously before the Board in December 2008, 
at which time they were remanded for additional development.  
The requested development has been completed and the claims 
are again before the Board for further appellate review.

This issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDING OF FACT

The competent clinical evidence of record reflects that 
throughout the rating period on appeal, the Veteran's 
posttraumatic headaches are manifested by chronic, very 
frequent, prolonged, and prostrating attacks.


CONCLUSION OF LAW

The criteria for the award of an evaluation of 50 percent, 
but no higher, for posttraumatic headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. §§ 4.7, 
4.12a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

With respect to the increased rating issue on appeal, VA 
satisfied its duty to notify by means of March 2006, May 
2006, and December 2008 letters from the agency of original 
jurisdiction (AOJ) to the appellant that informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Specifically regarding VA's duty to notify, the notifications 
sent to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The letters also fulfilled the 
requirements set out in Dingess and Vazquez-Flores.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudications of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of full VCAA 
notice was harmless error.  Although notice was provided to 
the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his increased 
rating claim.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide his 
increased rating appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
outpatient treatment records, Social Security Administration 
records, and reports of VA examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his increased rating claim.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's increased rating claim.  

VA examinations and opinions with respect to the increased 
rating issue on appeal were obtained.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they are based on detailed and thorough physical 
examinations and information pertinent to the rating criteria 
was solicited by VA examiners.  The examiners also provided 
complete rationales for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination and opinion with respect to the increased rating 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his increased rating claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2008). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2008).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2008).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that a higher evaluation is warranted for 
his service-connected posttraumatic headaches.  At the 
outset, the Board notes that the Veteran filed his claim for 
an increased evaluation for such disability on November 16, 
2005.  Generally, the rating period for consideration on 
appeal begins one year prior to the date of receipt of the 
claim.  However, a prior final rating decision was issued on 
August 16, 2005 which denied an evaluation in excess of 30 
percent for the posttraumatic headaches.  As such, the rating 
period on appeal is from August 17, 2005.  38 C.F.R. 
§ 3.400(o)(2).

The Veteran's headaches have been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2008).  That Code section provides for a 30 percent 
evaluation where the evidence demonstrates characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  In order to achieve the next 
higher, or 50 percent evaluation, the evidence must 
demonstrate headaches that are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The record reflects that throughout the rating period on 
appeal, the Veteran has complained of, and sought treatment 
for, his service-connected headache disability
on numerous occasions, including for VA compensation and 
pension purposes.  In this regard, VA outpatient treatment 
records dated between 2005 and 2009 show that the Veteran 
complained of experiencing chronic, continuous, severe, daily 
migraine headaches that occurred in the occipital area and 
were bifrontal and bilateral.  The Veteran, who described his 
headaches as pounding and throbbing, indicated that they were 
accompanied by nausea, photophobia, dizziness, diplopia, 
phonophobia, and were made worse by movement and loud noise.  
He also indicated that when a headache occurred, he would lie 
down in a dark room, apply a cold pack, and try to go to 
sleep.  The record also shows that the Veteran has been 
prescribed various medications as treatment for his 
headaches, including Ibuprofen, Imitrex (Sumatriptan)(which 
was taken by injection under the skin), Zomig (Zolmitriptan), 
Topomax (Topimirate), Hydrocodone, Depakote, and 
Amitriptyline.

On VA examination in June 2005, the Veteran reported that he 
experienced headaches about five times a week and that they 
were usually a 10 on a scale of 0 to 10.  He said that he 
usually had the headaches and went to sleep with headaches.  
He usually took an ice pack to his head and took other pain 
medication and would lie down and sleep.  With his headaches, 
he described some visual things like seeing crystals with his 
side vision when he has his eyes open and he sees dots when 
he has his eyes closed.  He indicated that he had headaches 
every day and that it was unusual for him to not have a 
headache. He said that if he did not get one that day it was 
probably because he took too many medications, including 
Methadone, which he took for a failed back fusion.  He 
described his headaches as numbing, stabbing, and throbbing 
sensations.  The numbing he refers to is at the top of his 
head and goes towards the frontal region like a T-shape, like 
the way the laceration of his head was in the shape of a T.  
The stabbing, throbbing kind of headache he claims is towards 
the sides and temples.  Bright lights and noises, including 
from the television, loud music, or a noisy fan, precipitates 
or aggravates the headaches.  An icepack, a wet towel, 
keeping his head still, and lying down helps or alleviates 
the headaches.  For medications, the Veteran said that Elavil 
helps him go to sleep better than Ibuprofen and that the 
medications that he uses for his back also help.  When asked 
about functional losses, the Veteran said that with his 
headaches he cannot do anything.  He just wants to lie down 
and sometimes the headaches last about an hour.  When he has 
a headache that goes through the night, and when he goes to 
bed, which is usually around 8:00 at night, he wakes up at 
5:00 in the morning and take some pain medications and then 
goes back to sleep until he wakes up at 8:00 in the morning, 
and the headache is gone.  His headaches vary in degree.  
Some headaches are moderate and are relieved with Ibuprofen.  
He rates these as a 4 on a scale of 0 to 10.  However, he 
said that he is medicated at all times because of his 
medications for back pain.  The examiner reported that the 
Veteran's notes from the Minneapolis Department of Veterans 
Affairs Medical Center showed that in the last year of 
progress notes, there were not complaints mentioned of his 
headaches being a problem until last month in May when he 
complained of headaches about grade 6.  The notes mention the 
Veteran apparently having difficulty functioning due to an 
increase in his headaches because of increasing intensity and 
frequency, and having difficulty getting basic chores done, 
missing church, and having had difficulty  having his younger 
daughter over to visit.  According to the examiner, the 
headaches are apparently worsening and have been coming on 
daily throughout the head, aching with a pulsing sensation.  
He has bright visual effects speaking of them as snowflakes.  
When he has his eyes closed he can see spots.

On VA examination in July 2006, the Veteran reported 
experiencing headaches on a daily basis that started at 8/10.  
He has to take one to two Zomig tablets in order to try to 
get relief.  It will take one to two hours.  This could recur 
two to three times a day.  The examiner diagnosed the Veteran 
with chronic headaches.  

On VA examination in February 2009, the Veteran reported that 
his headaches occurred daily and that they lasted an hour to 
an hour and a half.  They go away if he takes medications or 
lies down to sleep.  He treats them with Vicodin every day.  
He also takes Imitrex injections, two to three times a week, 
but he cannot use them often due to his hypertension.  He 
reported that he did not currently have a headache at the 
time of examination.  He described the headache pain that he 
does get as a sharp pain located "like a blood pumping 
headache" in the top of his head.  He will see lights with 
the headaches at times.  He has hypersensitivity to sound and 
light.  He has nausea, but no vomiting associated with the 
headaches.  He wears sunglasses because of his sensitivity to 
light.   He goes to bed at 8 p.m. and sometimes he will 
awaken at 3 a.m. with a headache.  He reported that most of 
his migraine type headaches are prostrating.  He is not able 
to do his normal activities and needs to lie down.  He 
reported that this can happen once a day and lasts an hour to 
an hour an a half until he takes his medication.  He was 
unemployed.

In weighing the clinical evidence of record, the Board finds 
that the competent clinical evidence of record reflects that 
the Veteran experiences headaches of the frequency and 
severity contemplated in the 50 percent evaluation.  The 
Board observes that there is no opinion regarding the effect 
of the Veteran's posttraumatic headaches on his 
employability, as the record reflects that the Veteran is in 
receipt of Social Security disability benefits due to a 
psychiatric disability and a back disability.  However, it is 
clear from the medical evidence that the prostrating attacks 
occur on average more than once a month.  Although they have 
varied in their frequency and duration, it is reasonable to 
conclude that the headaches are generally occurring at least 
20 to 30 times a month and are prolonged in nature and 
incapacitating, despite the numerous medications that the 
Veteran has been prescribed to treat such headaches.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that throughout the rating period 
on appeal, the Veteran's disability picture more nearly 
approximates the criteria for a 50 percent evaluation than 
the criteria for a 30 percent evaluation.  Accordingly, the 
Board finds that throughout the rating period on appeal a 50 
percent evaluation is warranted for the Veteran's service-
connected posttraumatic headaches.

While a 50 percent evaluation is warranted under Diagnostic 
Code 8100, there is no basis for a rating in excess of that 
amount.  Indeed, 50 percent represents the maximum schedular 
rating under that Diagnostic Code.  The Board finds no other 
relevant Diagnostic Code under which to evaluate the 
Veteran's headaches.  For example, there is no evidence of 
convulsions as would warrant a 60 percent rating under 
Diagnostic Code 8104.  

The Board has considered whether a referral for an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  However, the evidence does not 
reflect that the Veteran's headaches have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

Entitlement to an evaluation of 50 percent, but no higher, 
for posttraumatic headaches is granted, subject to the 
criteria governing the payment of monetary benefits.


REMAND

The Board decision above has granted an increased evaluation 
of 50 percent for posttraumatic headaches.  As such, the RO 
must be afforded the opportunity to adjudicate the issue of 
entitlement to TDIU with consideration of the increased 
rating for posttraumatic headaches, prior to appellate 
consideration by the Board.

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

Readjudicate the issue of entitlement to 
TDIU with consideration of the increased 
rating of 50 percent granted for service-
connected posttraumatic headaches.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2008).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


